Grice, Justice.
The only assignment of error being based on the refusal to grant a new trial, the motion therefor containing no grounds except such as insist that it was error to direct the verdict, for various rea.sons alleged; and it appearing that there was no conflict in the evidence, and that the evidence introduced, with all reasonable deductions and inferences therefrom, demanded the particular verdict as rendered, the judgment refusing a new trial is

Affirmed.


All the Justices concur, except Bell, J., disqualified.

J. N. Peacock and R. J. Bacon,, for plaintiff in error.
S. P. Gain and R. A. Bell, contra.